Citation Nr: 0734017	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-09 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease and degenerative disc disease 
of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, M.J., and G. M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In January 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  In May 2007, the veteran appeared 
at hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.  

In April 2006, in writing, the veteran withdrew from the 
appeal the claim of service connection for a bilateral foot 
condition. 

At the hearing in May 2007, the veteran raised the claim for 
a total disability rating for compensation based on 
individual unemployability, which is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. Sinusitis is not currently shown. 

2. Thoracolumbar degenerative joint disease and degenerative 
disc disease is not manifested by severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain under the old criteria; thoracolumbar 
degenerative joint disease and degenerative disc disease is 
not manifested by forward flexion of thoracolumbar spine 
limited to 30 degrees or less or neurological deficit or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during a period of 12 
months under either the interim or current criteria.  


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

2. The criteria for a rating higher than 20 percent for 
thoracolumbar degenerative joint disease and degenerative 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to September 23, 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 and 5243 (since September 26, 2003).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2002, September 2003, March 2005, 
and March 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service.  The veteran was also 
notified of the evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  The 
veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession. The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims, and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in March 2007.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The service medical records, VA 
records and private records have been obtained.  The veteran 
submitted records of the Social Security Administration and 
waived the right to have the evidence initially reviewed by 
the RO.  VA has afforded the veteran examinations on the 
claim of service connection and the claim for increase.  
As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 
Sinusitis 

Factual Background

Records of the Navy Reserve, dated from March 1964 to October 
1965, including an enlistment examination in March 1964 and 
an annual examination in July 1965, contain no complaint, 
finding, history, diagnosis, or treatment of sinusitis.  On 
examination in July 1965, the veteran gave a history of hay 
fever, and the sinuses were evaluated as normal. 

The service medical records for active duty disclose that in 
February 1967 the complained of a runny nose.  In March 1967, 
he complained of a cold and sinus blockage.  Several days 
later it was noted that the veteran had a typical flu 
syndrome and a decongestant was prescribed.  In April 1967, 
he complained of a head cold.  In June 1967, the veteran 
complained of chronic nasal congestion for the last two years 
and steadily for the last two months.  

On physical examination, the sinus cavities were dull to 
translumination but not tender.  The impression was chronic 
sinusitis and to rule out polyps.  On separation examination, 
the sinuses were evaluated as normal. 

After service, VA records disclose that the veteran had 
multiple pollen allergies (December 2002) and a history of 
allergic rhinitis since the 1960s with the impression of 
allergic rhinitis (May 2003).   

On VA examination in September 2006, the examiner reported 
that the veteran's file had been reviewed. A history of nasal 
surgery in 1976 at a private hospital was noted.  The 
veteran's current symptoms were nasal allergies and chronic 
drainage.  The examiner stated the veteran's symptoms 
suggested nasal allergies.  There was no sinusitis.  The 
diagnoses were a remote history of sinusitis but 
radiologically normal now; chronic recurrent allergic 
rhinitis, and a history of remote nasal surgery in 1976.  The 
examiner stated that the evidence was insufficient to render 
an opinion as to whether the current symptoms were related to 
sinusitis during service.

In May 2007, the veteran testified that he had sinus surgery 
in the 1970s and that he had been told that his sinus 
condition was related to military service but he had been 
unable to obtain the old records.  The veteran felt that the 
VA examination had been inadequate because his sinusitis was 
not active and the examiner failed to note in the report that 
the veteran had scars from his prior sinus surgery.  The 
veteran testified that his allergies began during service 
after being exposed to the smell of kerosene and diesel oil 
and that the progressive continuation of allergy attacks and 
sinus bleeding had led to sinus surgery in the 1970s.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On the basis of the service medical records, in June 1967, 
the veteran complained of chronic nasal congestion for the 
last two years and steadily for the last two months, and the 
impression was chronic sinusitis.  On separation examination, 
the sinuses were evaluated as normal. 

Although the service medical records document "chronic" 
sinusitis, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely an isolated finding or a diagnosis including the word 
"chronic."  As the documentation of sinusitis was an isolated 
finding and as sinusitis was not shown on separation 
examination by complaint or finding, the service medical 
records lack the documentation of the combination of 
manifestations sufficient to identify and sufficient 
observation to 


establish chronicity during service, as distinguished from 
merely an isolated finding or a diagnosis including the word 
"chronic" and as the diagnosis of chronicity may be 
legitimately questioned, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, VA records disclose that the veteran had 
multiple pollen allergies (December 2002) and a history of 
allergic rhinitis since the 1960s with the impression of 
allergic rhinitis (May 2003).  On VA examination in September 
2006, the diagnosis was a remote history of sinusitis but 
radiologically normal now.  

On the question of continuity of symptomatology, the absence 
of complaints of a sinus condition until 2003, when the 
impression was allergic rhinitis, which according to the 
veteran's testimony he equates to sinusitis, more than 35 
years after service, is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Even more fundamentally, sinusitis was not found on VA 
examination in September 2006, and the examiner stated that 
the evidence was insufficient to render an opinion as to 
whether the current symptoms were related to sinusitis during 
service.  That a sinus condition was shown in service alone 
is not enough to establish service connection, there must be 
a current disability resulting from that condition.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability attributable to the sinus 
condition during service, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the veteran's statements and testimony, once the 
veteran goes beyond the description of symptoms to expressing 
an opinion that involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim because a question of medical causation is not capable 
of lay observation.  

For this reason, the Board rejects the lay evidence as 
competent evidence sufficient to establish that the current 
symptoms are related to sinusitis during service. Jandreau v. 
Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on a question of medical causation 
and there is no favorable medical evidence of a current 
disability attributable to a sinus condition treated during 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Claim for Increase 

After service, VA records reveal degenerative changes of the 
lumbar spine by X-ray in December 2002.

On VA examination in March 2003, the veteran complained of 
constant pain in the upper thoracic and right lumbar areas 
with flare-ups almost daily that were sharp and brief, like a 
pin being inserted into his spine.  Precipitating factors 
were standing for long periods of time, bending over, walking 
long distances (after 5 to 10 minutes), and sometimes 
sneezing.    

On physical evaluation, the veteran moved without obvious 
back pain but he complained of constant upper and lower back 
pain.  There was no deformity of the thoracic spine but he 
had increased lumbar lordosis due to obesity.  Flexion was to 
70 degrees, extension was to 30 degrees, lateral bending was 
to 30 degrees in each direction, and rotation was to 35 
degrees in each direction.  He had discomfort during flexion 
when reaching 70 degrees and upon recovering an erect 
position, as well as at the end of extension.  He had a 
pulling sensation on lateral bending.  It was noted that 
during flare-ups he had pain and some stiffness which 
decreased his range of motion and endurance due to pain and 
deconditioning.  There was mild tenderness on deep pressure 
of the lumbosacral paravertebral muscles.  Sensory and motor 
examinations were normal.  

The Achilles reflexes were decreased compared to patellar 
reflexes.  Intervertebral disc syndrome was not found.  X-
rays had revealed degenerative changes in the thoracic spine 
and lumbar vertebral osteophytes, and partial sacralization 
of L5.  

VA records show that in June 2003 electrodiagnostic testing 
of the left lower extremity was normal with no 
electromyographic evidence of radiculopathy or peripheral 
neuropathy.  

In December 2003, a MRI revealed mild bilateral foraminal 
narrowing at L2-3, diffuse annular disc bulging at L3-4 with 
facet joint arthrosis and mild bilateral foraminal 
encroachment, and right subarticular disc extrusion with a 
radial tear in the outer annulus at L4-5 with flattening of 
the thecal sac with moderate bilateral foraminal 
encroachment.    

In January 2004, the veteran testified that almost daily his 
back was numb and he had to sit or lay down with only partial 
relief.  He stated that he did not use a cane, crutches, or a 
wheelchair but tried to exercise caution when walking.  

On VA evaluation in February 2004, the veteran had fairly 
good muscular development of the arms and legs without 
atrophy.  His gait was stable.  He could walk on his tiptoes 
and on his heels.  There was mild tightness in the 
paravertebral lumbar muscles.  The straight leg raising was 
negative to 90 degrees.  On motor evaluation,  no weakness 
was found, including on dorsiflexion and plantar flexion of 
the feet.  On sensory evaluation,  there was no sensory loss 
that followed any dermatomal distribution.  The deep tendon 
reflexes were equal at 2+, bilaterally.  Plantar responses 
were both down going.  No pathologic reflexes were elicited.  
The assessments were degenerative arthritic thoracolumbar 
spondylosis with chronic pain, degenerative disc disease with 
pain, and no neurosurgical problem. 

VA records disclose that in December 2004 on neurological 
evaluation the veteran's coordination, strength, and reflexes 
of the legs were unchanged and the ankle reflexes were 1+ or 
2+.  The toes were down going.    

In January 2005 on a VA neurosurgery consultation, the 
veteran was able to walk on his tiptoes and his heels.  He 
was a little wobbly on tandem walking.  There was no detected 
weakness in the lower extremities.  Sensory testing to 
pinprick was mildly diminished in the left lower extremity 
just above the knee in a stocking distribution but there was 
no deficit in the right lower extremity.  Vibratory sensation 
was intact in the lower extremities.  Ankle reflexes jerks 
were absent, bilaterally.  No pathological reflexes were 
found.  The diagnoses included probable mild neuropathic 
sensory change in the left lower extremity related to a pre-
diabetic state.  

In May 2007, the veteran's representative noted that the 
Social Security Administration had found that the veteran was 
disabled due to his service-connected back disability.  The 
veteran testified that his back disability prevented him from 
doing physical things that he used to do.  He indicated that 
he could sit, stand, and lay down for short periods of time, 
that is, for about 20 to 30 minutes without being in pain and 
that VA had given him a TENS unit due to muscle spasm and a 
prescription for Naproxen.  

Rating Criteria  

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  



As veteran is appealing the initial ratings, consideration is 
given to the possibility of staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered. 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine is currently rated 20 percent 
disabling.  Since the veteran filed his claim for service 
connection in November 2002, the criteria for evaluating a 
disability of the spine have changed.  

The criteria for degenerative disc disease under DC 5293 
(hereinafter the old criteria) were revised on September 23, 
2002, (hereinafter the interim criteria). On September 26, 
2003, the interim criteria were revised, which included the 
renumbering of DC 5293 to DC 5243 (hereinafter the current 
criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe degenerative disc disease 
with recurring attacks with intermittent relief. 38 C.F.R. 
§ 4.71a, DC 5293.

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293.  An incapacitating 
episode was a period of acute signs and symptoms that 
required bed rest prescribed by a physician and treatment by 
a physician.  



Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.  

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on limitation of motion of 
the lumbar spine is flexion to 30 degrees or less.

Under 38 C.F.R. § 4.124a, DC 8520 mild incomplete paralysis 
of the sciatic neuropathy warrants a 10 percent rating and 
moderate incomplete paralysis warrants a 20 percent rating.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  

Also applicable is Diagnostic Code 5291, for limitation of 
motion of the thoracic spine.  Under the old DC 5291, a 10 
percent rating was the maximum rating for limited thoracic 
spinal motion.  However, under old Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, the criterion for 
the next higher rating, 40 percent, was severe limitation of 
motion (old criteria). 

Also for lumbosacral strain, the criteria were also revised 
as of September 2003.  Under the old DC 5295, lumbosacral 
strain, in effect prior to September 2003, the criteria for 
the next higher rating, 40 percent, were severe listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the current criteria, effective from September 2003, 
DCs 5291 and DC 5292 was renumbered and rated by analogy to 
DC 5242, and DC 5295 is now DC 5237. The criteria are the 
same for either limitation of motion, DC 5242, or lumbosacral 
strain, DC 5237, under the General Rating Formula. 

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on either limitation of 
motion, DC 5242, or lumbosacral strain, DC 5237, is flexion 
of the lumbar spine to 30 degrees or less. 

Analysis

To warrant a rating higher than 20 percent for degenerative 
disc disease of the lumbar spine under the old criteria, DC 
5293, the veteran would have to have severe degenerative disc 
disease with recurring attacks with intermittent relief.  

The record shows that the veteran complains of chronic low 
back pain and symptoms of radiating pain.  However, severe 
symptoms of recurring attacks compatible with sciatica 
neuropathy, such as absent ankle reflexes or other 
neurological findings appropriate to the site of the disc 
disease are not shown.  Rather, electrodiagnostic testing in 
June 2003 of the left lower extremity was normal.  In 
December 2004, paresthesia in the posterior aspect of the 
thoracic region was due to nonservice-connected cervical 
spinal canal stenosis.  Subsequently, on a VA neurosurgery 
consultation in January 2005 there was mildly diminished 
sensation to pin prick only in the left lower extremity with 
no detected weakness in either leg, which was attributed to 
probable mild neuropathic sensory changes due to a pre-
diabetic state.  

On VA examination in March 2003, it was noted that there was 
no intervertebral disc syndrome and in February 2004 there 
was no sensory loss that followed any dermatomal 
distribution.  

Accordingly, without documentation of such recurring attacks, 
the criteria for the next higher rating under the old DC 5293 
were not met. 

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, DC 
5292, the veteran would have to have severe limitation of 
motion.  

On VA examination in March 2003, the veteran had 70 degrees 
of flexion and extension and lateral bending in each 
direction were to 30 degrees and rotation, in each direction, 
was to 35 degrees, for a total of 230 degrees of active range 
of motion.  

While there is clearly limited motion, the findings do not 
more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criteria for the next higher rating 
under the old DC 5292.  

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  The record shows 
that listing of the spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or abnormal mobility on forced motion are 
not demonstrated.  Accordingly, the reported findings do not 
more nearly approximate or equate to severe impairment, the 
criteria for the next higher rating under the old DC 5295.  

For the interim and current criteria, as for objective 
neurological abnormalities, the veteran has complained of 
radicular low back pain.  However, there is no clinical 
evidence of motor impairment of the lower extremities and, as 
noted above, the only sensory abnormality, which is in the 
left lower extremity, is due to early diabetes or a pre-
diabetic state and not to the service-connected thoracolumbar 
pathology.  Similarly, there is no evidence of pathologic 
reflexes or clinical evidence of findings associated with 
sciatic neuropathy.  

Accordingly, a compensable rating based on neurological 
manifestations is not warranted.  

For the interim and current criteria, as for incapacitating 
episodes, the veteran describes exacerbation of back pain 
occurring on a daily basis.  But incapacitating episodes, 
that is, acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician, are 
not documented.  

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain and flexion limited to 70 
degrees, with 90 degrees being normal, the findings of range 
of motion do not more nearly approximate or equate to 
limitation of forward flexion of the lumbar spine to 30 
degrees or less. 

As an initial rating case, the evidence shows that the 
disability was no more than 20 percent disabling from the 
effective date of service connection and throughout the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent for degenerative joint disease and degenerative disc 
disease of thoracolumbar spine, considering 38 C.F.R. 
§§ 4.40, 4.45, and 4.59. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

ORDER

Service connection for sinusitis is denied.  

An initial rating higher than 20 percent for degenerative 
joint disease and degenerative disc disease of the 
thoracolumbar spine is denied.  

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


